DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 02/24/22. Claims 1-3, 5, 6 and 39 have been amended, claims 4, 7-20, 23-38 and 42-43 have been cancelled. Claims 1-3, 5-6, 21-22, 39-41 and 44-48 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (WO 2013/136032) in view of Fabo et al. (US 2011/0015556) and DesMarais (US 4,425,130).
In regard to claim 1, Pope teaches a perspiration shield (shield: 101) releasably adherable to the skin of an underarm (see figure 1), the shield (101) having an inner face and an outer face (see figure 2), the shield comprising: a perspiration impermeable layer (barrier layer: 202) having an inner face, an outer face, and a peripheral edge (see figure 2), and comprising an acrylic based adhesive suitable for releasably adhering said shield to the skin of an underarm (page 6, lines 10-14), said adhesive being disposed on of said inner face of the perspiration impermeable layer adjacent its peripheral edge and forming an adhesive border (see figure 2, adhesive: 208; column 4, lines 3-9); a perspiration absorbent material (pad: 201) arranged on the inner face of said perspiration impermeable layer and within the adhesive border (see figure 2; column 4, lines 3-9).
However, Pope fails to teach the skin compatible adhesive being a silicone based adhesive; the liner layer having an inner face, an outer face, and a peripheral edge, said liner layer being arranged such that its outer face is in contact with said inner face of said perspiration impermeable layer and extends across a majority of said adhesive border thereof so as to cover at least a majority said adhesive border thereof, said liner layer comprises low-density polyethylene (LDPE) material; and a reinforcing layer releasably attached to the perspiration impermeable layer. 

It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the skin attaching shield of Pope with the silicone adhesive and liner layer/adhesive protective layer as taught by Fabo et al., since the shield of Pope provided with a silicone adhesive and a liner/adhesive protective layer would provide a shield that has a skin compatible adhesive and a layer that protects the adhesive prior to use without having to be packaged (see Fabo et al.: paragraph 0023 and 0019).
Further, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shield and impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer attached thereto would provide a removable means to stiffen the shield to facilitate application to the user and handling (see paragraph 0019 of Fabo et al.). 
DesMarais teaches a panty protector worn against the user’s skin to retain fluid excreted by the body. Further, DesMarais teaches that a polyethylene film can be a low-density polyethylene (LDPE) material (column 6, lines 65-68 through column 7, lines 1-2).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the polyethylene film of Pope and Fabo et al., in the low-density 

 	In regard to claim 5, the combined references teach an inner face of the reinforcing layer is in contact with and releasably attached to said outer face of said perspiration impermeable layer adjacent a peripheral edge of said reinforcing layer (Fabo et al. teaches reinforcing/stiffening layer 4 attached to peripheral edge of the impermeable layer 2: see figures 1 and 2). 
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer attached thereto would provide a removable means to stiffen the shield along the periphery to facilitate application and handling (see paragraph 0019 of Fabo et al.). 

 	In regard to claim 6, the combined references teach an inner face of the reinforcing layer  in contact with and releasably 3attached to said outer face of said perspiration impermeable layer adjacent a peripheral edge of said reinforcing layer at the maximum extent of radially protruding regions of said reinforcing layer adjacent the peripheral edge of said perspiration impermeable layer (Fabo et al. teaches reinforcing/stiffening layer 4 attached to peripheral edge of the impermeable layer 2: see figures 1 and 2 and Pope teaches a shape with radially protruding regions).  
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer 

 	In regard to claim 21, the combined references teach said perspiration impermeable layer comprises a polyurethane film (Pope teaches the impermeable layer being a PU film: see claim 2).  

 	In regard to claim 22, the combined references teach said perspiration absorbent material comprises viscose fiber (Pope teaches the absorbent material is viscose: see claim 5).  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope, Fabo et al., and Des Marais as applied to claim 1 above, and further in view of Lundin (WO 03/039424).
Pope, Fabo et al. and DesMarais fail to teach the reinforcing layer having protruding and concave regions extending outwardly from the center thereof. 
	Further, in regards to claims 2 and 3, Lundin teaches a layer attached by an adhesive and being removable, the removable layer is shaped to have radially protruding regions extending radially outwardly of a centre of the layer to an extent that a peripheral edge of said layer at the greatest extent of said radially protruding regions is substantially aligned with said peripheral edge of said perspiration impermeable layer of the shield, and wherein radially concaved regions of the removable layer extending inwardly are disposed outwardly of a centre of the layer to an extent that a peripheral edge of said layer at the minimum extent of said radially concaved regions is aligned with a part of said perspiration impermeable layer radially inward of said peripheral edge of said perspiration impermeable layer (see figure 5 where the concave portions are inward of the shield peripheral edge and the projections are in substantial 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shield and specifically the reinforcing layer of Pope, Fabo et al., and DesMarais with the concave and radially protruding regions as taught by Lundin, since the removable reinforcing layer (of Fabo et al.) provided with concave and protruding portions would provide a reinforcing/stiffening layer that is easy to grasp to remove (see Lundin page 4, lines 1-13).

Claims 39-41 and 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (WO 2013/136032) in view of Fabo et al. (US 2011/0015556), DesMarais (US 4,425,130) and Lundin (WO 03/039424). 
In regard to claim 39, Pope teaches a perspiration shield (shield: 101) releasably adherable to the skin of an underarm (see figure 1), the shield (101) having an inner face and an outer face (see figure 2), the shield comprising: a perspiration impermeable layer (barrier layer: 202) having an inner face, an outer face, and a peripheral edge (see figure 2), and comprising an acrylic based adhesive suitable for releasably adhering said shield to the skin of an underarm (page 6, lines 10-14), said adhesive being disposed on of said inner face of the perspiration impermeable layer adjacent its peripheral edge and forming an adhesive border (see figure 2, adhesive: 208; column 4, lines 3-9); a perspiration absorbent material (pad: 201) arranged on the inner face of said perspiration impermeable layer and within the adhesive border (see figure 2; column 4, lines 3-9).
 	However, Pope fails to teach the skin compatible adhesive being a silicone based adhesive; the liner layer having an inner face, an outer face of the inner liner, and a peripheral 
Fabo et al. teaches the a skin attaching device with a skin compatible adhesive being a silicone based adhesive (paragraph 0023); an liner layer (protective layer: 5) having an inner face, an outer face, and a peripheral edge (see figures 1 and 2), said liner layer (5) being arranged such that its outer face is in contact with said inner face of said perspiration impermeable layer and extends substantially fully across said adhesive border (adhesive: 3) thereof so as to substantially cover said adhesive border thereof, said liner layer comprises a polyethylene material (paragraph 0019). Further, Fabo et al. teaches the skin attaching device being reinforced with a reinforcing layer (stiffening layer: 4) that is releasably attached to the perspiration shield to assist with application of the shield/dressing on the user’s body (paragraphs 0018- 0019). 
It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the shield of Pope with the silicone adhesive and liner layer/adhesive protective layer as taught by Fabo et al., since the shield of Pope provided with a silicone adhesive and a liner/adhesive protective layer would provide a shield that has a skin compatible 
Further, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shield and impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer attached thereto would provide a removable means to stiffen the shield to facilitate application to the user and handling (see paragraph 0019 of Fabo et al.). 
DesMarais teaches a panty protector worn against the user’s skin to retain fluid excreted by the body. Further, DesMarais teaches that a polyethylene film can be a low-density polyethylene (LDPE) material (column 6, lines 65-68 through column 7, lines 1-2).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the polyethylene film of Pope and Fabo et al., in the low-density polyethylene material as taught by DesMarais, since the polyethylene film liner layer of Pope and Fabo et al. provided in a low-density film would provide an even lighter waterproof film to cover and protect the adhesive layer prior to use while adding the least amount of bulk or weight to the device. 
	Lundin teaches a removable layer that is shaped to have radially protruding regions of a layer extending radially outwardly of a centre of the layer to an extent that a peripheral edge of said layer at the greatest extent of said radially protruding regions is substantially aligned with said peripheral edge of said perspiration impermeable layer of the shield, and wherein radially concaved regions of the extend radially outwardly of a centre of the reinforcing layer to an extent that a peripheral edge of said reinforcing layer at the minimum extent of said radially concaved regions is aligned with a part of said perspiration impermeable layer radially inward of said peripheral edge of said perspiration impermeable layer (see figure 5 where the concave portions are inward of the shield peripheral edge and the projections are in substantial alignment with the outer edge of the shield; and description that the shaped edge can be 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shield and specifically the reinforcing layer of Pope, Fabo et al., and DesMarais with the concave and radially protruding regions as taught by Lundin, since the reinforcing layer of Fabo et al. provided with the concave and protruding portions would provide a reinforcing/stiffening layer that is easy to grasp and remove (see Lundin page 4, lines 1-13).

 	In regard to claim 40, the combined references teach said liner layer and said perspiration impermeable layer are adapted so as to be readily separable (Fabo et al. teaches the liner layer and impermeable layer being separable to protect the adhesive below: paragraph 0019).  
 	It would have been obvious before the effective filing date to one having ordinary skill to have provided the adhesive layer of Pope provided with a protective release liner layer as taught by Fabo et al., since the adhesive layer of Pope provided with a protective release liner layer would teach an adhesive layer that is protected prior to use to maintain the effectiveness of the adhesive during storage. 

 	In regard to claim 41, the combined references teaches said reinforcing layer is stiffer than said perspiration impermeable layer (Fabo et al. teaches the reinforcing/stiffening layer 4 being stiffer than the polymer film layer 2: see paragraph 0025 and 0028).  
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer 

 	In regard to claim 44, the combined references teach said reinforcing layer comprises first and second discrete portions (Fabo et al.: stiffening layer 4 that can be discreet portions: paragraph 0037).  
 	It would have been obvious before the effective filing date to one having ordinary skill to have provided the shield of Pope provided with the stiffening discrete portions as taught by Fabo et al., since the shield of Pope provided with a releasable stiffening layer having discrete potions would teach a shield with stiffening layer portions attached thereto would provide a removable means to stiffen the shield to facilitate application and handling (see paragraph 0019 of Fabo et al.). 

 	In regard to claim 45, the combined references teach said perspiration absorbent material is permanently attached to said inner face of said perspiration impermeable material (Pope: see figure 2 and claim 1).  

 	In regard to claim 46, the combined references teach said reinforcing layer is releasably attached to said perspiration impermeable layer by attachment means (Fabo et al. teaches a reinforcing/stiffening layer (4) attached to an impermeable layer (2) via adhesive: see claim 13 (which applicant of the instant application states can an attachment means for interpretation under 112(f)) .  
 	It would have been obvious before the effective filing date to one having ordinary skill to have provided the shield of Pope provided with the stiffening release liner as taught by Fabo et al., since the shield of Pope provided with a releasable stiffening liner would teach a shield with 

 	In regard to claim 47, the combined references teach said perspiration absorbent material defines a discrete layer of said shield (Pope: see figure 2 absorbent layer 201 is discrete from the barrier layer 202).  

 	In regard to claim 48, the combined references teach each of said perspiration impermeable layer, said perspiration absorbent layer, and said liner layer are generally planar flexible sheets (Pope: teaches the impermeable layer 202 and the absorbent layer 201 being planar: see figure 2 and Fabo et al.: teaches a liner layer/protective layer (5) covering an protecting an adhesive layer (3), which is planar: see figures 1 and 2).
 	It would have been obvious before the effective filing date to one having ordinary skill to have provided the adhesive layer of Pope provided with a protective release liner as taught by Fabo et al., since the adhesive layer of Pope provided with a protective release liner would teach an adhesive layer that is protected prior to use to maintain the effectiveness of the adhesive during storage. 

Response to Arguments
Applicant's arguments filed 02/24/22 have been fully considered but they are not persuasive. 
Applicant argues that the references to Fabo et al., DesMarais and Lundin are not analogous art to the perspiration shield of the instant application.
 	Here, Fabo et al. teaches a wound dressing that adheres to a user’s skin, Applicant’s invention is an underarm shield that adheres to a user’s skin, and Pope teaches an underarm shield adhesively attached to a user’s skin. Applicant’s invention, Pope and Fabo et al. all teach 
 	DesMarais teaches a panty protector worn against the user’s body to retain fluid excreted by the body, Applicant’s invention is an underarm shield that is worn against the user’s skin to absorb fluids exerted by the body, and Pope teaches an underarm shield adhesively attached to a user’s skin to absorb fluids excreted by the body. Applicant’s invention, Pope and DesMarais all teach devices that are worn against the user’s skin to absorb fluid excreted by the body. Fabo et al. teaches a liner/protective layer that covers the skin adhesive prior to use, the liner/protective layer of Fabo et al. is made from a thin plastic polyethylene film (paragraph 0018). DesMarais teaches that a thin plastic polyethylene material can be a low density polyethylene film (column 6, lines 35-68 through column 7, lines 1-2). Here we are taking one well-known polyurethane film used to construct a body protector and replacing it with another well-known low density polyurethane film material used to construct another body protector to create a body protector having a liner/protective layer covering the adhesive that is made of a lower density polyurethane film producing an even less dense and lighter protector. 
 	Lundin teaches a removable layer on a body article with an edge being wave-shaped to assist with taking hold of the projecting portions of the waves to remove the layer from the article (page 4, lines 1-5). Fabo et al. teaches a removable stiffening layer with straight edges on a body article. Here we are taking one well-known removable layer from a body article (Fabo et al.) and replacing it with the well-known wave shape of a removable layer from another body article (Lundin) to produce a removable layer with a waved/patterned edge to assist with removal of the layer from the body article by the user (Lundin: page 4, lines 1-5).  

Applicant remarks the the Official Action never asserts that the level of one of ordinary skill in the art of perspiration shields is high or even moderate leaving only a low level for one of ordinary skill in the art. Applicant specifically requests in any subsequent action that the level of one of ordinary skill in the art be expressly stated and evidence be provided supporting any such assertion. 
MPEP 2141.03 details that specifying a particular level of skill is not necessary where the prior art itself reflects an appropriate level.
If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001).
 	Here, the wound dressing of Fabo et al. teaches a stiffening/reinforcement layer on a skin adhering article to stiffen it up and assist with applying it to the user’s skin (see Fabo et al.: paragraph 0019). Here we are taking one well-known skin adhering article (underarm shield of Pope) and providing it with a removable stiffening layer from another a well-known skin adhering article (Fabo et al.) to produce a skin adhering article with a stiffening layer that assists with applying it to the user’s skin.
 	DesMarais teaches an absorbent article held next to the user’s skin made from a thin plastic polyethylene material and that a polyethylene film can be a low density polyethylene film (column 6, lines 35-68 through column 7, lines 1-2). Fabo et al. teaches a liner/protective layer that covers the skin adhesive prior to use, the liner/protective layer of Fabo et al. is made from a thin plastic polyethylene film (paragraph 0018). Fabo et al. fails to teach the polyurethane film being a low density polyurethane film. Here we are taking one well-known polyurethane film used to construct a body protector (Fabo et al.) and replacing it with another well-known low density polyurethane film material used to construct another body protector (DesMarais) to 
 	Lundin teaches a removable layer on body article with an edge being wave-shaped to assist with taking hold of the projecting portions of the waves to easily remove the layer (page 4, lines 1-5). Fabo et al. teaches a removable stiffening/reinforcing layer covering on a body article with straight edges. Here we are taking one well-known removable layer (Fabo et al.) and replacing it with another well-known wave edged shaped removable layer (Lundin) to produce a layer with a waved/patterned edge to assist with removable of the layer by the user (Lundin: page 4, lines 1-5).  

 	Applicant remarks that Lundin is directed to a layer attached to and protecting an adhesive layer, not a reinforcing layer.
 	Lundin has been used in the rejection above to teach a removable layer from a body article with a wave boarder, wherein the wave boarder provides a means to easily grasp and detach the removable layer from the article (page 4, lines 1-5). The removable reinforcing layer/stiffening layer is taught by Fabo et al., not Lundin, Lundin is used to teach removeable layers having a patterned edge to assist with removing. The material of the stiffening/reinforcing layer that as taught by Fabo et al., made from a polymeric foam is flexible (see paragraph 0025). Further, Fabo et al. details that the stiffening/reinforcing layer can have grip tabs to facilitate removal of the layer(s)(see paragraph 0038). Applying the teaching of Lundin’s wave shaped perimeter to the stiffening/reinforcing layer of Fabo et al., would teach a removable layer that is shaped so as to be easily grasped by the user.

 	Applicant remarks that Fabo et al. teaches layer 2 that is completely coated with adhesive 3 and therefore does not teach the perimeter adhesive as claimed.
 	Fabo et al. is used to teach the specific type of skin friendly adhesive and not the adhesive arrangement. Pope teaches an underarm pad with an adhesive perimeter (page 6, lines 10-16). Further, Pope teach a liner/protective cover covering the adhesive, however, this cover is a package, not a layer. Fabo et al. teaches the use of a removable liner/protective layer over an adhesive layer to protect a skin adhering device prior to use. Here, we are taking one well-known adhesive layer with a protective/liner covering (Pope) and replacing the protective liner/covering with another well-known protective/liner layer to provide an adhesive underarm shield with a protective/liner layer to preserve the adhesive prior to use, without having to provide a package as the covering.

 	Applicant remarks that DesMarais teaches a plastic liner for a sanitary pad and not a releasable liner layer. 
 	DesMarais is used in the rejections above to teach a specific low density polyurethane film. Fabo et al. teaches a liner/protective adhesive covering layer being made from a polyurethane film but does not specify the polyurethane film being a low density polyurethane film. DesMarais provides the teaching that low density polyurethane films are well-known in the art and used on articles held next to a user’s skin.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732